Exhibit 10.1

- 1 -

THE GILLETTE COMPANY
2004 Long-Term Incentive Plan (“the Plan”)
TERMS AND CONDITIONS OF OPTION AWARDS FOR James M. Kilts (“Optionee”)

Effective for awards granted on June 16, 2005

1) Grant Date. The Grant Date of this option award is June 16, 2005, (“The Grant
Date”).   2) Option Price. The Option Price is the Fair Market Value on the
Grant Date. The Fair Market Value is the average between the high and low price
of the Company's common stock, $1 par value, as reported by the New York Stock
Exchange.   3) Option Term. The term of an option award is ten years. The award
expires automatically on the tenth anniversary of the Grant Date.   4) Type of
Options. Shares covered by the award may be designated by the Compensation
Committee as incentive stock option (ISO) as defined in the Plan, the Plan
Prospectus and the applicable provisions of the Internal Revenue Code. All other
options granted under this award are non-qualified stock options.   5) Methods
of Exercise. Shares purchased through option exercises may be paid for with
cash, by financing through Merrill Lynch, with already owned shares of Company
stock, or through a successive exercise). Further details on these methods for
exercising options are contained in the plan Prospectus.   6) Vesting and
Exercise. Options become exercisable ("vest") ratably over a three-year period
beginning on the first, second and third anniversaries of the Grant Date except
to the extent provided below. During employment, awards may be exercised by
purchasing, from time to time during the period when a segment first becomes
exercisable through the end of the Option Term, all or a portion of the option
shares (however no less than 100 shares for any purchase) at the Option Price.
If no longer employed by the Company different vesting and exercise periods as
provided in the Plan, and as modified by the Amended and Restated Employment
Agreement (the “Employment Agreement”) dated as of December 23, 2004, by and
between the Optionee and the Company, as amended by Amendment No. 1 thereto
dated January 27, 2005, shall apply. Notwithstanding the foregoing, whether or
not employed by the Company, in the event of consummation of the Merger (as
defined in paragraph 10), the Optionee agrees not to exercise this option, in
whole or in part, prior to the 18 th month anniversary of the consummation of
the Merger.   7) Agreement not to Compete. Except as provided below, as a
condition to the grant of this option, the Optionee must agree in writing to the
following non-competition provisions: During employment and for a period of
three years thereafter, optionee will not compete with the Company or any
subsidiary as specifically defined in the Plan. Upon completion of the Merger,
in lieu of the foregoing, the Optionee’s non-competition obligations shall be  

The date of this Prospectus is June 16, 2005.
This Document constitutes part of a Prospectus covering securities that have
been registered
under the Securities Act 1933.



--------------------------------------------------------------------------------



- 2 -

      governed solely by Section 17c of the Employment Agreement shall apply.  
  8) Confidentiality, Non-Solicitation and Non-Defamation. During employment and
following termination of employment, Optionee will not disclose or use Company
confidential information, will not defame or disparage the Company, not solicit
Company employees and will promptly disclose and turn over all Company
inventions and improvements, as specifically defined in the Plan.     9.
Company. The term Company shall refer to The Gillette Company and its
subsidiaries prior to the consummation of a merger (the “Merger”) of The
Gillette Company and The Procter & Gamble Company pursuant to a Merger Agreement
between them dated January 27, 2005. The term Company shall refer to The Procter
& Gamble Company and its subsidiaries as of the Effective Time of a merger of
The Gillette Company and The Procter & Gamble Company pursuant to a Merger
Agreement between them dated January 27, 2005.     10. Except as otherwise
provided under the terms of the Employment Agreement, the terms and conditions
of the Plan are incorporated herein.    

 

 

 

The date of this Prospectus is June 16, 2005.
This Document constitutes part of a Prospectus covering securities that have
been
registered under the Securities Act 1933.



--------------------------------------------------------------------------------



- 1 -

     THE GILLETTE COMPANY
2004 Long-Term Incentive Plan (“the Plan”)
TERMS AND CONDITIONS OF OPTION AWARDS FOR KEY EMPLOYEES

Effective for awards granted on June 16, 2005

1) Grant Date. The Grant Date of this option award is June 16, 2005, (“The Grant
Date”).   2) Option Price. The Option Price is the Fair Market Value on the
Grant Date. The Fair Market Value is the average between the high and low price
of the Company's common stock, $1 par value, as reported by the New York Stock
Exchange.   3) Option Term. The term of an option award is ten years. The award
expires automatically on the tenth anniversary of the Grant Date.   4) Type of
Options (US based employees only). Shares covered by the award may be designated
by the Compensation Committee as incentive stock option (ISO) as defined in the
Plan, the Plan Prospectus and the applicable provisions of the Internal Revenue
Code. All other options granted under this award are non-qualified stock
options.   5) Methods of Exercise. Shares purchased through option exercises may
be paid for with cash, by financing through Merrill Lynch, with already owned
shares of Company stock, through a successive exercise or via the cashless
exercise method (not available to Executive Officers). Further details on these
methods for exercising options are contained in the plan Prospectus.     6)
Vesting and Exercise. Options become exercisable ("vest") ratably over a
three-year period beginning on the first, second and third anniversaries of the
Grant Date. During employment, awards may be exercised by purchasing, from time
to time during the period when a segment first becomes exercisable through the
end of the Option Term, all or a portion of the option shares (however no less
than 100 shares for any purchase) at the Option Price. If no longer employed by
the Company different vesting and exercise periods as described below and in the
Plan and Plan Prospectus apply.   7) Exercise Periods upon Termination of
Employment. If the employment of an Optionee terminates for any reason (unless
discharged for Cause), this award may be exercised, depending on the
circumstances, as provided below, however in no event may an option be exercised
after the Option Term:

 * Voluntary Resignation without Good Reason. If termination of employment is
   voluntary on the part of the Optionee, exercisable options must be exercised
   within 30 days after the date of termination of employment. Unexercisable
   options are forfeited.
   
   
 * Involuntary Termination (without Cause) or Special Separation or Termination
   for Good Reason. If termination of employment is involuntary on the part of
   the Optionee or a

The date of this Prospectus is June 16, 2005.
This Document constitutes part of a Prospectus covering securities that have
been registered
under the Securities Act 1933.





--------------------------------------------------------------------------------



- 2 -
   Special Separation or the Optionee terminates for Good Reason, all unvested
   segments of the option award will vest immediately and all unexercised
   portions of the option award may be exercised at any time within the period
   ending five years after the date of termination of employment. If not
   exercised within the permitted period, the option shall automatically expire.
   
   
 * Disability. If termination of employment is on account of the Optionee’s
   total and permanent disability under a Company sponsored program, all
   unvested segments of theoption award will vest immediately and all
   unexercised portions of the option award may be exercised within the the
   Option Term.
   
   
 * Retirement. If at termination of employment the optionee is eligible to
   retire as defined below, all unvested segments of the award vest immediately
   and the option may be exercised over the remaining period of the Option Term,
   provided that an option which was designated at grant as an incentive stock
   option shall cease to qualify as an incentive stock option under the Internal
   Revenue Code if not exercised within three months after the retirement date.
   For the purposes of the Plan, an Optionee’s termination of employment is on
   account of “retirement” if either (A) at the time the Participant leaves the
   employ of the Company and its subsidiaries, the Participant qualifies for an
   early or normal retirement pension under the terms of a retirement plan
   maintained by or to which the Company or any subsidiary contributes for the
   benefit of the Participant, (B) the Participant leaves the employ of a
   subsidiary that does not maintain or contribute to a retirement plan for the
   benefit of the Participant, and at such time the Participant would have
   qualified for an early or normal retirement pension under the terms of The
   Gillette Company Retirement Plan or a successor plan in effect as of the
   Grant Date, had the individual been a participant of that plan, or (C) solely
   in the case of a Company-initiated termination of employment (other than for
   Cause)or an employee initiated termination for Good Reason (as that term is
   defined in Section 20.23 of the Plan, at the time the Optionee leaves the
   employ of the Company and its subsidiaries, the sum of Optionee’s attained
   age and years of service (each measured in full and partial years) totals at
   least 80. An Optionee’s “retirement date”, as used in this paragraph, means
   the first day the Optionee is no longer on the active payroll of the Company
   or any subsidiary following the Optionee’s retirement. If not exercised
   within the permitted period, the option shall expire automatically.
   
   
 * Death. In the event an Optionee dies while holding a 2005 option, this option
   may be exercised by the participant's executor or administrator or the person
   or persons to whom the option is transferred by will or the applicable laws
   of descent and distribution at any time during a period ending on the earlier
   of three years from the date of death or the remaining Option Term. If not
   exercised within the permitted period the option shall expire automatically.
   
   
 * Cause. If the employment of the Optionee is terminated by the Company for
   Cause as defined in the Plan, all outstanding option grants (whether or not
   exercisable) shall terminate automatically as of the date of termination of
   employment.

The date of this Prospectus is June 16, 2005.
This Document constitutes part of a Prospectus covering securities that have
been registered
under the Securities Act 1933.



--------------------------------------------------------------------------------



- 3 -

    8. Agreement not to Compete. As a condition to the grant of this option, the
Optionee must agree in writing to the following non-competition provisions:
During employment and for a period of three years thereafter, optionee will not
compete with the Company or any subsidiary as specifically defined in Article 12
of the Plan.     9. Confidentiality, Non-Solicitation and Non-Defamation. During
employment and following termination of employment, Optionee will not disclose
or use Company confidential information, will not defame or disparage the
Company, not solicit Company employees and will promptly disclose and turn over
all Company inventions and improvements, as specifically defined in the Plan.  
  10. Company. The term Company shall refer to The Gillette Company and its
subsidiaries prior to the consummation of a merger of The Gillette Company and
The Procter & Gamble Company pursuant to a Merger Agreement between them dated
January 27, 2005. The term Company shall refer to The Procter & Gamble Company
and its subsidiaries as of the Effective Time of a merger of The Gillette
Company and The Procter & Gamble Company pursuant to a Merger Agreement between
them dated January 27, 2005.     11. All other applicable terms and conditions
of the Plan are incorporated by reference herein.



 

 



The date of this Prospectus is June 16, 2005.
This Document constitutes part of a Prospectus covering securities that have
been registered
under the Securities Act 1933.


--------------------------------------------------------------------------------

